DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, in the 3rd to last line of the first page of the claim, “a side track clip member separate from and directly coupled to said rail clip member” is unclear since a first element that is directly coupled to a second element doesn’t seem that it can also be “separate from” the second element.  Does the applicant mean that they are ‘separable’ from one another, or something else?  Please clarify.
Claims 2-18 are at least rejected for depending from a rejected claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as obvious over Milford et al. (US 4741375) in view of Fleischman et al. (US 20170211315); or, in the alternative, under 35 U.S.C. 103 as obvious over Milford et al. (US 4741375) in view of Fleischman et al. (US 20170211315), and further in view of Shargani (US 20170328068).
Regarding claim 1, Milford teaches:
 A mounting assembly used in combination with an architectural-structure covering (as depicted in Fig. 1) that is configurable [capable of being configured to; intended use language] between a retracted configuration and an extended configuration (it can perform this function as claimed via 18 for example in fig. 1), the assembly comprising: 
first and second side tracks (such as 12a, 12b; fig. 1) configured to be [intended use] mounted on opposite respective sides of an architectural structure (as seen in fig. 1 such as the left half side vs. the right half side of the glass window or solarium), each of said first and second side tracks including a first end, a second end, and a channel (at top end, bottom end and channel respectively; see fig. 1 with fig. 3 for example); and first and second rail clips (represented by fig. 4 - note that a clip can be interpreted with the broadest reasonable interpretation as “any of various small implements used to hold loose articles together or to attach one article to another” or a “any of various device for gripping or holding things together; a clasp or fastener” - see definition provided below ) for [intended use] coupling to a rail of the architectural-structure covering (note that it is capable of performing this function claimed; also note that when interpreted with the broadest reasonable interpretation, a first element is "coupling to" a second element by way of one or more elements in between - in this case 20 or 24 is coupled to rail 14 by way of 13 and 25; see fig.’s 2 and 3 for example), said first and second rail clips configured to be [intended use] at least partially received in said channel of said first and second side tracks, respectively (as seen in fig.’s 2 and 3 for example), said first and second rail clips being slidable [capable of sliding] with respect to said first and second side tracks so that a covering portion of the architectural-structure covering can be configurable between said retracted configuration and said extended configuration (it is capable of performing this function as claimed); wherein each of said first and second rail clips include: 
a rail clip member (20) for (intended use language) coupling to said rail of said architectural-structure covering (as discussed above, when interpreted with the broadest reasonable interpretation, a first element can be "coupling to" a second element by way of one or more elements in between - for example, 20 couples to rail 14 via 24, 25 and 13 as seen in fig. 3); and 
a side track clip member (at 21 or 22) separate from (as seen in fig. 4) and directly coupled to said rail clip member (20 is directly coupled to 21 or 20/21 are directly coupled to 22 as non-limiting examples of multiple interpretations), said side track clip member including a channel member (such as 21 or 22) for [intended use] being at least partially received in said channels of said first and second side tracks (as seen in fig. 3), said side track clip member being movably coupled [coupled in a manner capable of moving] to said rail clip member so that said rail clip member and said side track clip member are movable relative to each other (this ability can be inevitably performed as seen via fig.’s 3 and 4).  

    PNG
    media_image1.png
    538
    344
    media_image1.png
    Greyscale

clip
 (klɪp)
n
1. any of various small implements used to hold loose articles together or to attach one article to another
2. (Jewellery) an article of jewellery that can be clipped onto a dress, hat, etc
3. short for paperclip, cartridge clip
4. (Firearms, Gunnery, Ordnance & Artillery) short for paperclip, cartridge clip
5. (Horse Training, Riding & Manège) the pointed flange on a horseshoe that secures it to the front part of the hoof
vb (tr) , clips, clipping or clipped
6. to hold together tightly, as with a clip
7. archaic or dialect to embrace
[Old English clyppan to embrace; related to Old Frisian kleppa, Lithuanian glebiu]
Collins English Dictionary – Complete and Unabridged, 12th Edition 2014 © HarperCollins Publishers 1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014

clip 2

n.
1. Any of various devices for gripping or holding things together; a clasp or fastener.
2. A piece of jewelry that fastens with a clasp or clip, such as an earring or a brooch.
3. A cartridge clip.
tr.v. clipped, clip·ping, clips
1. To fasten with or as if with a clip; hold tightly.
2. Archaic To embrace or encompass.
    
        
            
                                
            
        
    

[Middle English, hook, from clippen, to clasp, embrace, from Old English clyppan.]
American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.

All of the elements have been discussed above except the first and second side tracks each including a first channel and second channel, therefor attention is directed to Fleischman which teaches first and second tracks (such as seen in fig. 2) each including a first channel and a second channel (as depicted in Fig.'s 14, 15, and 17A for example).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided each track of Milford with first and second channels as taught by Fleishman in order to provide the predictable and expected result of being able to attach additional structures such as a bracket for use as a header, or provide additional spacing, etc. (these are non-limiting examples).


    PNG
    media_image2.png
    618
    425
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    470
    694
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    471
    613
    media_image4.png
    Greyscale

Furthermore, if it is found unreasonable to consider 20 of Milford as a clip, the examiner directs attention to Shargani which teaches a similar assembly which uses a clip 9 (discussed in specification as “gated hook”; see fig. 4B for example).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the connection means [“rail clips”] of Milford as clips [by providing rail clip member 20 of Milford as a clip or gated hook for example] as taught in Shargani in order to provide the predictable and expected result of easily attaching or detaching an article or object thereto or therefrom.

    PNG
    media_image5.png
    661
    616
    media_image5.png
    Greyscale


The assembly of claim 1, wherein said first and second rail clips are arranged and configured to [intended use] engage a rear portion of a bottom rail of the architectural covering so that the covering portion of the architectural-structure covering is positioned forward of said first and second side tracks such that, in said extended configuration, said architectural-structure covering overlies said first and second side tracks.  Since the bottom rail is not positively recited/required structure, Milford teaches this limitation since it is “configured to engage” a bottom rail which has features capable of being received therein.  Further note, as an alternative interpretation, that Shargani teaches a rail and clip member connection which meets these limitations as claimed such that the combination of Milford and Shargani teach the rail clip 9 configured to engage a rail 2 and it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the rear of a bottom rail of Milford with such a connection means of Shargani in order to provide the predictable and expected result of securely connecting a covering to a track assembly.  It should be noted too that Shargani teaches the covering on the opposite side of a track and applying it to Milford would inevitably result in the rail clips engaging the ‘rear portion’ of the rail since the rail would inevitably be rotated to properly make the connection.
the tracks being arranged and configured so [intended use] that the covering portion of the architectural-structure covering is positioned forward of said first and second side tracks such that, in said extended configuration, said architectural-structure covering overlies said first and second side tracks (as seen in fig. 1-3). 
 However, all of the elements have been discussed above except further comprising first and second brackets for coupling to a headrail of the architectural-structure covering, said first and second brackets configured to be at least partially received in said first channel of said first and second side tracks, respectively; 
Attention is therefore directed to Fleishman again which teaches a similar assembly comprising first and second brackets (46/50; fig. 2) for [intended use] coupling to a headrail of the architectural-structure covering (such as 18 as one non-limiting example), said first and second brackets configured to be [intended use] at least partially received in said first channel of said first and second side tracks, respectively (as seen in fig.’s 14-15 for example).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided Milford with brackets inserted into the top of first channel of the tracks as taught in Fleishman in order to provide the top of the tracks of Milford with a smooth visual transition to a shade housing.


The assembly of claim 3, wherein each of said first and second brackets includes a plate portion (see marked up fig. 14 inserted below) and a bracket portion (see marked up fig. 14 inserted below), said plate portion including a leg (at 178) configured to be [intended use] received within said channel of said first and second side tracks, respectively (as depicted in Fig. 14).  

    PNG
    media_image6.png
    646
    589
    media_image6.png
    Greyscale

Regarding claim 5, 
 The assembly of claim 4, wherein said plate portion and said bracket portion are orthogonally positionable with respect to each other so that, when coupled (there always coupled together in Fleishman), said plate portion lies orthogonal to its respective side track (for example, 176 is orthogonal to the top surface of the track as .  
Regarding claim 6, 
The assembly of claim 4, wherein said plate portion includes a stop member (see marked up fig. 14 above) to [intended use] prevent said first and second brackets from moving with respect to said first and second side tracks, respectively (it can perform this function as claimed; note that 180 can meet this limitation too).  
Regarding claim 7, 
The assembly of claim 4, wherein each of said plate portion includes a front surface and a rear surface, said bracket portion being coupleable [capable of coupling; intended use language] to said front surface of said plate portion (since they are coupled to each other always they are inevitably coupleable).  
Regarding claim 8, 
The assembly of claim 1, wherein said side track clip member is coupled to said rail clip member via a pin and socket connection (20 forms a pin that is placed in the socket of 21 as one non-limiting example - note that a socket is merely an opening in which a part is designed to fit in).  
sock·et
  (sŏk′ĭt)
n.
1. An opening or a cavity into which an inserted part is designed to fit: a light-bulb socket.
2. Anatomy
a. The concave part of a joint that receives the end of a bone.
b. A hollow or concavity into which a part, such as the eye, fits.
tr.v. sock·et·ed, sock·et·ing, sock·ets
To furnish with or insert into a socket.
    
        
            
                                
            
        
    

[Middle English soket, from Anglo-Norman, spearhead, diminutive of soc, plowshare, probably of Celtic origin; see sū- in Indo-European roots.]
American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.

Regarding claim 9, 
The assembly of claim 1, wherein said first and second side tracks are mounted to one of a glass window or frame adjacent to the glass window (see fig. 1 of Milford for example).
Regarding claim 10,
The assembly of claim 1, wherein said first channel includes a base portion, and first and second extending legs extending from said bas portion (as seen via the modified Milford, more specifically in fig.’s 14 and 15 of Fleishman for example).  
Regarding claim 11, 
The assembly of claim 10, wherein said first channel has a C-shaped profile (as seen in fig.’s 14 and 15 of Fleischman for example).
Regarding claim 12, 
The assembly of claim 10, wherein said second channel has a box-shaped profile (as seen in fig.’s 14 and 15 of Fleischman for example).


The assembly of claim 10, wherein the second channel includes first and second legs extending from the base portion of the first channel, and a plate portion coupling the first and second legs at an opposite end from the base portion (as seen in fig.’s 14 and 15 of Fleischman for example).
Regarding claim 14, 
The assembly of claim 1, wherein the second channel is arranged and configured to [functional/intended use] provide a conduit for [intended use] a cord of a motor or battery positioned on a back surface of a headrail of the architectural-structure covering (as seen in fig.’s 2, 14-17 of Fleischman for example).  
Regarding claim 15, 
The assembly of claim 1, further comprising first and second caps (such as48, 52, and/or 46 and 50 for example; see fig. 2 of Fleischman for example) for [intended use] coupling to first and second ends of the second channels, respectively. 
Regarding claim 16,  
The assembly of claim 15, wherein the first cap includes an outer profile matching an outer profile of the second channel, the second cap includes an outer profile matching an outer profile of the first and second channels (as depicted in Fig.’s 2 and 14 for example).  


The assembly of claim 15, wherein the first cap includes a body portion, and first and second projections extending from the body portion, the first and second projections being arranged and configured to [intended use] be inserted within the second channel (as depicted in Fig.'s 2 and 14 and 16 for example).  


Claims 1, 8, 9, and 12-15 are rejected under 35 U.S.C. 103 as obvious over Lin (US 20120160429) in view of Fleischman et al. (US 20170211315).
Regarding claim 1, Lin teaches:
 A mounting assembly used in combination with an architectural-structure covering (as understood when looking at Fig. 1 - note that the embodiment being applied is shown in fig. 2 and modifies the connection of fig. 1) that is configurable [capable of being configured to; intended use language] between a retracted configuration and an extended configuration (it can perform this function as claimed), the assembly comprising: first and second side tracks (such as at 12; see fig. 1) configured to be [intended use] mounted on opposite respective sides of an architectural structure (such as an automobile window; see paragraph [0003]), each of said first and second side tracks including a first end, a second end, and a channel (at top end, bottom end and channel respectively; see fig. 1 for example); and first and second rail clips (as depicted in Fig. 2 ) for [intended use] coupling to a rail of the architectural-structure covering (as understood in Fig.’s 1 and 2), said first and second rail clips configured to be [intended use] at least partially received in said channel of said first and second side tracks, respectively (as seen in fig. 2 for example), said first and second rail clips being slidable [capable of sliding] with respect to said first and second side tracks so that a covering portion of the architectural-structure covering can be configurable between said retracted configuration and said extended configuration (it is capable of performing this function as claimed); wherein each of said first and second rail clips include: 
a rail clip member (at 42; fig. 2) for (intended use language) coupling to said rail of said architectural-structure covering (it can perform this function as claimed); and 
a side track clip member (at 6; fig. 2) separate from (as seen in fig. 4) and directly coupled to said rail clip member (via 73; see fig. 2), said side track clip member including a channel member (the section 6 points to in fig. 2) for [intended use] being at least partially received in said channels of said first and second side tracks (as seen in fig. 2), said side track clip member being movably coupled [coupled in a manner capable of moving] to said rail clip member so that said rail clip member and said side track clip member are movable relative to each other (via 73; see fig. 2).  

    PNG
    media_image7.png
    399
    462
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    350
    521
    media_image8.png
    Greyscale


All of the elements have been discussed above except the first and second side tracks each including a first channel and second channel, therefor attention is directed to Fleischman which teaches first and second tracks (such as seen in fig. 2) each including a first channel and a second channel (as depicted in Fig.'s 14, 15, and 17A for example).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided each track of Lin with first and second channels as taught by Fleishman in order to provide the predictable and expected result of being able to attach additional structures such as a bracket for use as a header, or provide additional spacing, etc. (these are non-limiting examples).

Also, if it is found the plug/fastener 73 isn’t inherently removable or that they aren’t “movable relative to each other” as claimed, the examiner notes that the court has held making elements separable to be obvious [In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, , such as the fastener and/or side track clip member and rail clip member; therefore, in this it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to make the separable and therefore movable for the predictable purposes of obtaining access, cleaning, or replacement as non-limiting examples. 
	
Regarding claims 8-9, the limitations are taught, the structure claimed can be seen readily in fig. 2.
Regarding claim 12, 
The assembly of claim 1, wherein said channel member includes a T-shaped configuration (as seen at 6 in fig. 2) having a first leg (at 71) having a first width and a second leg (at 6) having a second width, said first width being greater than said second width (as seen in fig. 2 and 3 for example) to [intended use] enable insertion of said channel member within said channel formed in said first and second side tracks at any position along a length of said channel formed in said first and second side tracks (note that the widths enable insertion of said channel member within said channel at any point since it can be inside the channel of the track at any location via sliding - as claimed the widths can enable this limitation as recited when interpreted with the broadest reasonable interpretation).  If the applicant intends the widths to allow insertion of the channel member in a direction perpendicular to a major length of the channel and track then the claim must be amended to properly reflect this to overcome the applied art since the applied art doesn’t allow for removal or insertion in a perpendicular direction with respect to the major lengths of the channel and track.

Double Patenting
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16016014 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the scope of the claims in the instant invention [or are obvious with respect to each other].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Depending on the applicant’s amendments, claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to the current rejection, are not commensurate in scope with the rejection, and are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL P CAHN/          Primary Examiner, Art Unit 3634